Name: Commission Implementing Regulation (EU) NoÃ 1197/2012 of 13Ã December 2012 amending Implementing Regulation (EU) NoÃ 540/2011 as regards the extension of the approval periods of the active substances acetamiprid, alpha-cypermethrin, Ampelomyces quisqualis Strain: AQ 10, benalaxyl, bifenazate, bromoxynil, chlorpropham, desmedipham, etoxazole, Gliocladium catenulatum Strain: J1446, imazosulfuron, laminarin, mepanipyrim, methoxyfenozide, milbemectin, phenmedipham, Pseudomonas chlororaphis Strain: MA 342, quinoxyfen, S-metolachlor, tepraloxydim, thiacloprid, thiram and ziram Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: means of agricultural production;  agricultural policy;  marketing
 Date Published: nan

 14.12.2012 EN Official Journal of the European Union L 342/27 COMMISSION IMPLEMENTING REGULATION (EU) No 1197/2012 of 13 December 2012 amending Implementing Regulation (EU) No 540/2011 as regards the extension of the approval periods of the active substances acetamiprid, alpha-cypermethrin, Ampelomyces quisqualis Strain: AQ 10, benalaxyl, bifenazate, bromoxynil, chlorpropham, desmedipham, etoxazole, Gliocladium catenulatum Strain: J1446, imazosulfuron, laminarin, mepanipyrim, methoxyfenozide, milbemectin, phenmedipham, Pseudomonas chlororaphis Strain: MA 342, quinoxyfen, S-metolachlor, tepraloxydim, thiacloprid, thiram and ziram (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1107/2009 of the European Parliament and of the Council of 21 October 2009 concerning the placing of plant protection products on the market and repealing Council Directives 79/117/EEC and 91/414/EEC (1), and in particular the first paragraph of Article 17 thereof, Whereas: (1) Part A of the Annex to Commission Implementing Regulation (EU) No 540/2011 of 25 May 2011 implementing Regulation (EC) No 1107/2009 of the European Parliament and of the Council as regards the list of approved active substances (2) sets out the active substances deemed to have been approved under Regulation (EC) No 1107/2009. (2) The approvals of the active substances acetamiprid, alpha-cypermethrin, Ampelomyces quisqualis Strain: AQ 10, benalaxyl, bifenazate, bromoxynil, chlorpropham, desmedipham, etoxazole, Gliocladium catenulatum Strain: J1446, imazosulfuron, laminarin, mepanipyrim, methoxyfenozide, milbemectin, phenmedipham, Pseudomonas chlororaphis Strain: MA 342, quinoxyfen, S-metolachlor, tepraloxydim, thiacloprid, thiram and ziram will expire between 31 July 2014 and 30 November 2015. Applications have been submitted for the renewal of these active substances. As the requirements laid down in Commission Implementing Regulation (EU) No 844/2012 of 18 September 2012 setting out the provisions necessary for the implementation of the renewal procedure for active substances as provided for in Regulation (EC) No 1107/2009 of the European Parliament and of the Council concerning the placing of plant protection products on the market (3) will apply to those active substances, it is necessary to allow sufficient time to complete the renewal procedure in accordance with that Regulation. Consequently, the approval of those active substances would be likely to expire before a decision has been taken on their renewal. It is therefore necessary to postpone the expiry of their approval periods. (3) Implementing Regulation (EU) No 540/2011 should therefore be amended accordingly. (4) In view of the aim of the first paragraph of Article 17 of Regulation (EC) No 1107/2009, as regards cases where no supplementary dossier in accordance with Implementing Regulation (EU) No 844/2012 is submitted within 30 months before the respective expiry date laid down in the Annex to this Regulation, the Commission will set the expiry date at the same date as before this Regulation or at the earliest date thereafter. (5) In view of the aim of the first paragraph of Article 17 of Regulation (EC) No 1107/2009, as regards cases where the Commission will adopt a Regulation providing that the approval of an active substance referred to in the Annex to this Regulation is not renewed because the approval criteria are not satisfied, the Commission will set the expiry date at the same date as before this Regulation or at the date of the adoption of the Regulation providing that the approval of the active substance is not renewed, whichever date is later. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Part A of the Annex to Implementing Regulation (EU) No 540/2011 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 309, 24.11.2009, p. 1. (2) OJ L 153, 11.6.2011, p. 1. (3) OJ L 252, 19.9.2012, p. 26. ANNEX Part A of the Annex to Implementing Regulation (EU) No 540/2011 is amended as follows: (1) In the sixth column, expiration of approval, of entry 73, thiram, the date 31 July 2014 is replaced by 30 April 2017. (2) In sixth column, expiration of approval, of entry 74, ziram, the date 31 July 2014 is replaced by 30 April 2017. (3) In the sixth column, expiration of approval, of entry 82, quinoxyfen, the date 31 August 2014 is replaced by 30 April 2017. (4) In the sixth column, expiration of approval, of entry 89, Pseudomonas chlororaphis Strain: MA 342, the date 30 September 2014 is replaced by 30 April 2017. (5) In the sixth column, expiration of approval, of entry 90, mepanipyrim, the date 30 September 2014 is replaced by 30 April 2017. (6) In the sixth column, expiration of approval, of entry 91, acetamiprid, the date 31 December 2014 is replaced by 30 April 2017. (7) In the sixth column, expiration of approval, of entry 92, thiacloprid, the date 31 December 2014 is replaced by 30 April 2017. (8) In the sixth column, expiration of approval, of entry 78, chlorpropham, the date 31 January 2015 is replaced by 31 July 2017. (9) In the sixth column, expiration of approval, of entry 83, alpha-cypermethrin, the date 28 February 2015 is replaced by 31 July 2017. (10) In the sixth column, expiration of approval, of entry 84, benalaxyl, the date 28 February 2015 is replaced by 31 July 2017. (11) In the sixth column, expiration of approval, of entry 85, bromoxynil, the date 28 February 2015 is replaced by 31 July 2017. (12) In the sixth column, expiration of approval, of entry 86, desmedipham, the date 28 February 2015 is replaced by 31 July 2017. (13) In the sixth column, expiration of approval, of entry 88, phenmedipham, the date 28 February 2015 is replaced by 31 July 2017. (14) In the sixth column, expiration of approval, of entry 93, Ampelomyces quisqualis Strain: AQ 10, the date 31 March 2015 is replaced by 31 July 2017. (15) In the sixth column, expiration of approval, of entry 94, imazosulfuron, the date 31 March 2015 is replaced by 31 July 2017. (16) In the sixth column, expiration of approval, of entry 95, laminarin, the date 31 March 2015 is replaced by 31 July 2017. (17) In the sixth column, expiration of approval, of entry 96, methoxyfenozide, the date 31 March 2015 is replaced by 31 July 2017. (18) In the sixth column, expiration of approval, of entry 97, S-metolachlor, the date 31 March 2015 is replaced by 31 July 2017. (19) In the sixth column, expiration of approval, of entry 98 Gliocladium catenulatum Strain: J1446, the date 31 March 2015 is replaced by 31 July 2017. (20) In the sixth column, expiration of approval, of entry 99, etoxazole, the date 31 May 2015 is replaced by 31 July 2017. (21) In the sixth column, expiration of approval, of entry 100, tepraloxydim, the date 31 May 2015 is replaced by 31 July 2017. (22) In the sixth column, expiration of approval, of entry 109, bifenazate, the date 30 November 2015 is replaced by 31 July 2017. (23) In the sixth column, expiration of approval, of entry 110, milbemectin, the date 30 November 2015 is replaced by 31 July 2017.